779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARY F. LOWE, Plaintiff-Appellant,v.MARGARET M. HECKLER, Secretary of Health and Human Services,
85-5420
United States Court of Appeals, Sixth Circuit.
10/25/85

VACATED AND REMANDED
E.D.Tenn.
ORDER
Before:  ENGEL, KEITH and KENNEDY, Circuit Judges.


1
Appellee, the Secretary of Health and Human Services, has moved to remand this case to the Secretary for further consideration in light of the favorable determination on appellant Lowe's second application for supplemental security income benefits.


2
Upon consideration, the Secretary's motion is GRANTED, the judgment of the district court is VACATED, and the case REMANDED to the district court with instructions to REMAND in turn to the Secretary.